DETAILED ACTION
Response filed on 1/27/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 3-4, 6, and 8-12 are amended.
Claim 5 is canceled.
Claims 13-14 are newly added.
Claims 1-4 and 6-14 are pending for examination.
Response to arguments






Re: Objection to specification
In view of amendment to the specification, the objection is removed.







Re: Claim objections
In view of amendment to the claims, the objections are removed.

Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter



Claims 1-4 and 6-14, renumbered as 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-14 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Prior arts of record fail to teach the following claim elements related to independent claims:
teaching the claim elements regarding selection of nodes according to a selection of IR-HARQ type. Prior arts found disclose use of IR-HARQ by relay nodes but do not teach selection of nodes based on IR-HARQ type;
teaching the claim elements, particularly the selection of at least one source node for next slot (slot t) even though the node failed to correctly decode at slot t-1. The closest prior art found, CN105979562A teaches about selection of relay node based on channel gain (see eqn. 5 e.g.) and selection of relay node having the best channel gain but fails to teach the selection method of the claim; and
teaching the claim element, particularly, selection is determined as ‘of IR-HARQ type for all the cooperative transmissions’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                           
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462